Case 19-50102-gs Doc 304-3 Entered 03/08/19 13:02:39 Page 1of2

EXHIBIT 3

EXHIBIT 3
Case 19-50102-gs Doc 304-3 Entered 03/08/19 13:02:39 Page 2 of 2

 

Corporate Headquarters
1400 W 62ND AVE - DENVER, CO 80227
(303) 289-6423 / FAX (303) 289-6836 / WATS (877} 600-6423

DATE: February 05, 2019

PAYOFF QUOTE
DC SOLAR SOLUTIONS, INC.
11612068001
GOOD THROUGH: February 10, 2019
GROSS BUYOUT: $801,848.52
SALES TAX: $0.00
PERSONAL PROPERTY TAX: $0.00
SECURITY DEPOSIT: $0.00
OTHER DEPOSITS: 50.00
NET BUYOUT: $801,848.52 “EXISTING PAC ACCOUNT ye
ASSETLIST ... YEAR MAKE MODEL
712503 2016 OUTLAW PREVOST

iF SOMEONE OTHER THAN THE CUSTOMER LISTED ABOVE WILL BE PAYING OFF THIS ACCOUNT, PLEASE CONTACT OUR
OFFICE BEFORE REMITTING CHECK.

THANK YOU,

CUSTOMER SERVICE
